                         Case
                         Case6:20-cv-00673-ADA
                              6:20-cv-00673-ADA Document
                                                Document15 Filed 07/24/20
                                                         3 Filed 10/26/20 Page
                                                                          Page 11 of
                                                                                  of 11
AO 120 (Rev. 08/10)
                              Mail Stop 8                                                      REPORT ON THE
TO:
           Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                             P.O. Box 1450                                             ACTION REGARDING A PATENT OR
                      Alexandria, VA 22313-1450                                                  TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                       Western District of Texas                              on the following
       G Trademarks or       G✔  Patents. ( G the patent action involves 35 U.S.C. § 292.):

D6O:2C0K-CEVT -N00O6.73-ADA        DATE FILED                      U.S. DISTRICT COURT
                                         7/24/2020                                           Western District of Texas
PLAINTIFF                                                                   DEFENDANT


 Magnacross LLC                                                               Itron, Inc.


        PATENT OR                       DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                     OR TRADEMARK
1 6,917,304                                 7/12/2005                 Magnacross LLC

2

3

4

5


                                  In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                                    G Amendment                G Answer           G Cross Bill            G Other Pleading
        PATENT OR                       DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                     OR TRADEMARK
1

2

3

4

5


                       In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT


 10/26/2020 Closing Order/Stipulation



                                                                                                                           DATE
                                                                                                                            10/26/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
